1. James Shannahan and his wife were both well along in years when he died; and they had lived together for many years. When the residuary clause in his will is read in the light of these facts *Page 421 
it seems probable that he intended for her to use his property as her own as long as she lived, but if she had his real estate or its proceeds when she died, he intended that the plaintiffs should have it. As she had the proceeds of the land she had sold when she died it vested in the plaintiffs under James's will.
2. When Kate's will is read in the light of the situation as it existed at the time of her death it seems probable that she thought James had given the plaintiffs too much, for while she gave them what was left of his land, she only gave them half of the proceeds of the land she had sold. It is obvious, however, that she thought she was complying with the request in James's will, for the bequest of $4,000 was accompanied with the devise of the remainder of his land. The bequest to the plaintiffs of $4,000 in Kate's will should be treated as a partial performance of the request contained in James's will.
Case discharged.
All concurred.